565 So.2d 1354 (1990)
Jack DREW, et al., Petitioners,
v.
Gordon T. COUCH, M.D., Respondent.
No. 75544.
Supreme Court of Florida.
August 30, 1990.
Charles J. Kahn, Jr. of Levin, Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A., Pensacola, for petitioner.
James C. Truett and Richard B. Collins of Collins, Dennis & Williams, P.A., Tallahassee, for respondent.
McDONALD, Justice.
We accepted review of Couch v. Drew, 554 So.2d 1185 (Fla. 1st DCA 1989), because of conflict with Turner v. D.N.E., Inc., 547 So.2d 1245 (Fla. 4th DCA 1989), and Aspen v. Bayless, 552 So.2d 298 (Fla. 2d DCA 1989). The issue is whether a prevailing party may recover costs and, when applicable, attorney's fees when an insurance company has paid such costs on behalf of the prevailing party. In Aspen v. Bayless, 564 So.2d 1081 (Fla. 1990), we quashed the district court's opinion and held that costs were recoverable. The decision under review is consistent with our opinion in Aspen, and we therefore approve it and disapprove Turner.
It is so ordered.
SHAW, C.J., and OVERTON, EHRLICH, BARKETT, GRIMES and KOGAN, JJ., concur.